EXHIBIT 99.1 SETTLEMENT AGREEMENT DATED FEBRUARY 28, 2014 BY AND BETWEEN MEDIAPARK A.G., SOLOMAN AG, AND CIRCLE STAR ENERGY CORP. SETTLEMENT AGREEMENT This Settlement Agreement (hereinafter the "Agreement") is entered into this 28th day of February 2014, by and between Mediapark A.G., an entity formed under the laws of Republic of the Marshall Islands and qualified to do business in the State of Nevada (“Mediapark”) and Soloman AG, an entity formed under the laws of the Republic of the Marshall Islands and qualified to do business in the State of Nevada (“Soloman,” with Mediapark and Soloman collectively hereinafter referred to as “Plaintiffs”) and Circle Star Energy Corp., a Nevada corporation (“Defendant”).Plaintiffs and Defendant are collectively referred to as the “Parties” or each generically as “Party” throughout this Agreement. I. RECITALS A. WHEREAS, in 2011, Defendant began negotiations with Plaintiffs to raise capital for Defendant’s ongoing business ventures.During the course of negotiations, Defendant informed Plaintiffs that in May 31, 2011, Defendant acquired JHE Holdings, LLC, a Texas limited liability company (“JHE”) and assumed all of JHE’s obligations to repay a loan in the amount of $7,500,000.00 (“JHE Loan”).The JHE Loan was secured by a lien on all of the assets of JHE.Plaintiff’s relied upon such representations; B. WHEREAS, in or about February of 2012, Defendant issued a Private Placement Subscription Agreement (“Subscription Agreement”) pursuant to which subscribers could purchase 10% Convertible 2012 Notes due February 8, 2013.Defendant represented in the Subscription Agreement that $2,000,000.00 of the proceeds received from the sale of 2012 Notes would be used to pay payments due on the JHE Loan, and the remaining $750,000.00 of proceeds would be used toward the acquisition of royalty, leasehold, working, operating, carried, net revenue, net profit, reversionary and other mineral rights and interests in oil, gas and other mineral properties located in Trego, Logan, and Grove County, Kansas (the “Kansas Properties”); C. WHEREAS, pursuant to the Subscription Agreement, subscribers would receive a 3.5% overriding royalty interest in approximately 8,400 acres of the Kansas Properties, split pro-rata among all subscribers; D. WHEREAS, the Subscription Agreement also provided that upon full payoff of the JHE Loan, Defendant would “use its best efforts to grant the Plaintiffs of the 2012 Notes a first and prior, perfected security interest in the assets of JHE and pledge all of the membership interests of JHE to security [sic] US $2,000,000 of the aggregate principal amount payable under the 2012 Notes for the benefits [sic] of the Plaintiffs of the 2012 Notes;” E. WHEREAS, pursuant to the Subscription Agreement, in or about February of 2012, Mediapark paid to Defendant One Million Three Hundred Seventy-Five Thousand Dollars ($1,375,000.00) to purchase a 10% Convertible Note identified as Note No. 2012 CN – 003 (“Mediapark Note”); Page 1 Initials F. WHEREAS, pursuant to the Subscription Agreement, in or about February of 2012, Soloman paid to Defendant an additional One Million Three Hundred Seventy-Five Thousand Dollars ($1,375,000) to purchase a 10% Convertible Note identified as Note No. 2012 CN – 001 (“Soloman Note,” with the Mediapark Note and the Soloman Note hereinafter collectively referred to as the “2012 Notes”); G. WHEREAS, pursuant to the 2012 Notes, Defendant promised to repay Plaintiffs all principal plus interest accruing at the rate of ten percent (10%) per annum on or before the stated maturity date of February 8, 2013 (the “Maturity Date”).The 2012 Notes were to automatically mature and become immediately due and payable on the Maturity Date; H. WHEREAS, in addition to the 2012 Notes, Defendant, Plaintiffs and others entered into an Inter-creditor Agreement dated February 8, 2012 for the benefit of all note holders (“Inter-Creditor Agreement”, the Inter-Creditor Agreement, collectively with the 2012 Notes, the Subscription Agreement, and any modifications thereto are hereinafter referred to as the “Loan Documents”).Pursuant to the Inter-Creditor Agreement, Defendant promised Plaintiffs that it would utilize best efforts to provide Plaintiffs with a security interest in property owned by JHE.Such Security interest was never granted; I. WHEREAS, the JHE Loan was eventually repaid, and its assets were then unencumbered and available to be used as collateral to secure the repayment of the 2012 Notes; J. WHEREAS, the 2012 Notes were not repaid on or before the Maturity Date. K. WHEREAS, on or about October 17, 2012, Plaintiffs filed their complaint in District Court, Clark County Nevada, Case No.: A-13-690362-C, alleging claims for breach of contract, breach of the implied duty of good faith and fair dealing, and unjust enrichment (“Lawsuit”); L. WHEREAS, in the context of these negotiations, Defendant paid Five Hundred Thousand Dollars ($500,000.00) to each of the Plaintiffs, with Two Hundred Forty Two Thousand Five Hundred Dollars ($242,500.00) allocated to interest and Two Hundred Fifty Seven Thousand Five Hundred Dollars ($257,500.00) allocated to principal for each of the 2012 Notes; and M. WHEREAS, The Parties wish to compromise and resolve all claims relating to the 2012 Notes and the Lawsuit upon the terms and conditions set forth herein. NOW THEREFORE, in consideration of the foregoing provisions contained in this Agreement and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the Parties agree as follows: Page 2 Initials II. AGREEMENT 1.Recitals.Facts contained in the foregoing recitals are confirmed by Plaintiffs and Defendant as true and correct and are incorporated herein by this reference. 2.No Waiver of Claims By Plaintiffs.Until the obligations under this Agreement and all Exhibits hereto are fulfilled in their entirety, the execution and delivery of this Agreement by Plaintiffs (a) shall not constitute a waiver or release by Plaintiffs of any default that may now or hereinafter exist under the Loan Documents; (b) shall be without prejudice to, and is not a waiver or release of, Plaintiffs’ rights at any time in the future (including without limitation, during the term of this Agreement) to exercise any and all rights conferred upon Plaintiffs by the Loan Documents or otherwise at law or in equity, including, but not limited to the right to proceed with the Lawsuit, institute lawful collection proceedings upon receipt of judgment, and/or to exercise any right against any other person or entity not a Party. 3.Terms of Settlement.The Parties agree as follows: a.Amended and Restated Promissory Notes.Concurrently with the execution and delivery of this Agreement, Defendant shall execute and deliver amended and restated promissory notes to each of Mediapark and Soloman in the form attached hereto and made a part of this Agreement as Exhibit A (the “New Notes”), for the repayment of principal in the amount of One Million One Hundred Fifty Five Thousand Dollars ($1,155,000.00) each, Two Million Three Hundred Ten Thousand Dollars ($2,310,000.00) in the aggregate, with interest accruing at the rate of 12% per annum, to be paid upon paying off the note, with no prepayment penalty. The New Notes shall mature and be due on December 31, 2014. b.Pledge of Collateral.Concurrently with the execution and delivery of this Agreement, Defendant shall execute and deliver wet-ink originals of the Deed of Trust, Mortgage, Assignment of Production, Security Agreement and Financing Statement to each of Mediapark and Soloman in the form attached hereto and made a part of this Agreement as Exhibit B (the “Deeds of Trust”), and Assignment of Proceeds in the form attached hereto and made a part of this Agreement as Exhibit C, and the Letter-in-Lieu in the form attached hereto and made a part of this Agreement as Exhibit D, and the UCC-1 Financing Statements attached hereto and made a part of this Agreement as Exhibit E which pledge certain property, advances, proceeds, and fixtures identified therein to secure the repayment of the New Notes and the obligations contained within this Agreement. Upon receipt of the wet-ink original Deeds of Trust, Mediapark and Soloman shall within five (5) business days of receipt thereof each record, file and serve the Deeds of Trust and a related Appointment of Trustee in accordance with the laws of each state in which the collateral is located.Defendant will be allowed to continue selling off JHE assets or non-property income (“NPI”) until the New Notes are paid in full, provided that Defendant must pay seventy percent (70%) of all proceeds from any such sale to Plaintiffs to be applied to the outstanding principal balance and accrued interest under the New Notes.However, if Defendant defaults upon any of its obligations contained herein or within any of the agreements made a part hereof, any sale of JHE assets or NPI shall be subject to the full force and effect of the Deeds of Trust, UCC-1 Financing Statements, Letter-in Lieu, or other liens in favor of Plaintiffs. Page 3 Initials c.Issuance and Delivery of Stock. Concurrently with the execution and delivery of this Agreement, Defendant shall execute and deliver an Amended Inter-creditor Agreement (“Amended Inter-Creditor Agreement”) in the form attached hereto and made a part of this Agreement as Exhibit F, pursuant to which Defendant shall issue within five (5) business days thereafter, certificates representing duly authorized and issued shares of Defendants’ common stock (the “Shares”), in an amount totaling Five Million (5,000,000) Shares, with Two Million Five Hundred Thousand (2,500,000) Shares issued to Mediapark and Two Million Five Hundred Thousand (2,500,000) Shares issued to Soloman (the “Certificates”). d. Issuance and Delivery of Warrants.Concurrently with the execution and delivery of this Agreement, Defendant shall execute and deliver warrants in the form attached hereto and made a part of this Agreement as Exhibit G, to each of Mediapark and Soloman, to purchase Two Million Five Hundred Thousand (2,500,000) Shares (the “Warrants”) for an aggregate total of Five Million (5,000,000) Shares issuable under the Warrants. The Warrants shall have an exercise price of five cents ($0.05) per warrant and have an expiration date two (2) years from the date of issuance. e.JHE Unconditional Guaranty. Concurrently with the execution and delivery of this Agreement Defendant shall cause JHE to execute and deliver to Plaintiffs an unconditional guaranty in the form attached hereto and made a part of this Agreement as Exhibit H (“JHE Unconditional Guaranty”). f.Dismissal of Lawsuit Without Prejudice.Only upon execution and delivery of this Agreement, the New Notes, Deeds of Trust, Assignment of Proceeds, UCC-1 Financing Statement, Amended Inter-Creditor Agreement, Shares, and JHE UnconditionalGuaranty, and receipt of the Certificates and Warrants (hereinafter, collectively referred to as “New Obligations”)and upon receiving confirmation that the Deeds of Trust have been filed to perfect Plaintiffs’ security interests in the collateral, the Parties shall execute and deliver to the Court a Stipulation to Dismiss the Lawsuit without Prejudice and the 2012 Notes shall be deemed to be cancelled. 4.Representations and Warranties by Defendant.In order to induce Plaintiffs to execute, deliver, and perform this Agreement, as of the Effective Date, Defendant warrants and represents to Plaintiffs that: a.This Agreement is not being made or entered into with the actual intent to hinder, delay, or defraud any entity or person; b.No action or proceeding, including, without limitation, a voluntary or involuntary petition for bankruptcy under any chapter of the Federal Bankruptcy Code, has been instituted or threatened by or against the Defendant; c.The execution of this Agreement by Defendant and the performance by Defendant of its obligations hereunder will not violate or result in a breach or constitute a default under any agreements to which Defendant is a party; Page 4 Initials d. Defendant acknowledges that in entering into this Agreement, Plaintiffs have made no representations, warranties, covenants, agreements or understandings with Defendant other than as expressly set forth herein, and Defendant has not relied upon alleged representations, warranties, covenants, agreements or understandings of Plaintiffs, whether oral or written, except as expressly set forth herein.This Agreement cannot be changed or modified, except by the written consent of all the Parties; e.Defendant has obtained all consents and permissions related to the transactions herein contemplated and required under any covenant, agreement, encumbrance, law or regulation; f.This Agreement is duly authorized, executed and delivered by and is and will be binding upon Defendant.Defendant has the capacity and authority to enter into and carry out the terms of this Agreement and all documents reflecting the New Obligations described herein.Further, the individual executing this Agreement and the documents reflecting the New Obligations is duly authorized and has the capacity and authority to enter into this Agreement and consummate the transactions herein provided on behalf of Defendant; and 5.Default by Defendant. Notwithstanding anything to the contrary in this Agreement, upon the occurrence of any of the following, Plaintiffs may pursue all remedies available at law or in equity arising from a breach of this Agreement or New Obligations including, but not limited to re-filing the Lawsuit relative to Defendant’s prior defaults if: a.Defendant files a petition for bankruptcy under any chapter of the Federal Bankruptcy Code, or an involuntary petition for bankruptcy under any chapter of the Federal Bankruptcy Code is filed against Defendant, which involuntary petition has not been dismissed within ninety (90) days of filing; b.Plaintiffs discover that any representation or warranty made herein by Defendant was or is untrue, incorrect or misleading in any material respect; or c.Defendant breaches or defaults in performance of any covenant or agreement contained in this Agreement, the New Obligations, and the Loan Documents, generally. III. MISCELLANEOUS PROVISIONS 1.No Admission of Liability.This Agreement represents a compromise of the Lawsuit.Nothing in this Agreement shall be deemed or construed as an admission by any Party of any liability, or failure of performance of their respective obligations, to the other. 2.Attorneys’ Fees.In any dispute arising from or relating to this Agreement, the New Obligations or the Loan Documents, regardless of whether or not the Party commences an action against the other party arising out of or in connection with any such dispute, the prevailing party shall be entitled to recover from the losing party the cost and expenses incurred by it in connection with such dispute, including reasonable collection fees, attorneys' fees and court Page 5 Initials costs. 3.Enforceability, Governing Law and Waiver of Jury Trial.If any provision of this Agreement shall be held invalid or unenforceable to any extent, the remainder of this Agreement shall not be affected and shall be enforceable to the greatest extent permitted by law.This Agreement and any dispute arising under or in connection with this Agreement shall be governed by the laws of the State of Nevada.The Parties hereby agree that the exclusive venue and jurisdiction to resolve any and all disputes between them including, without limitation, any disputes arising out of or relating to this Agreement, and any and all alleged underlying obligations in the Complaintshall be in the District Court, Clark County, Nevada.In that regard, each of the Parties hereto irrevocably submits to the exclusive jurisdiction of the District Court, Clark County, Nevada in connection with any suit, action or other proceeding brought by any Party arising out of or relating to this Agreement.IN THE EVENT THAT ANY DISPUTE BETWEEN THE PARTIES IS TRIED IN ANY FEDERAL OR STATE COURT, DEFENDANT HEREBY UNCONDITIONALLY AND KNOWINGLY WAIVES ANY RIGHT SUCH DEFENDANT MAY HAVE TO A TRIAL BY JURY NOTWITHSTANDING ANY STATUTORY OR CONSTITUTIONAL RIGHT DEFENDANT MAY OTHERWISE HAVE TO A TRIAL BY JURY. 4.Counterparts.This Agreement may be executed in a number of identical counterparts which, taken together, shall constitute collectively one (1) agreement. 5.Construction.This Agreement shall be interpreted without regard to any presumption or rule requiring interpretation against the drafter or the Party causing this Agreement to be prepared. 6.Adequate Representation.The Parties have had the opportunity to obtain independent advice of legal counsel of their own selection.Each of the Parties acknowledges that they have entered into this Agreement freely and voluntarily, believing it to be in their best interest.The Parties have entered into this Agreement with a full and complete understanding of their legal rights. 7.Notices.All notices given in connection with the Agreement shall be in writing and shall be given by any of the following means to the addresses or fax numbers set forth below: (a) certified or registered mail, postage prepaid, return receipt requested, in which case shall be deemed delivered upon the earlier of actual receipt or three (3) business days after the postmark date; (b) recognized commercial overnight courier, in which case notice shall be deemed delivered one (1) business day after acceptance for next day deliver by the courier; or (c) personal delivery, in which case the notice shall be effective when received. If to Plaintiffs: Mark Lee, Esq. Greenberg Traurig, LLP 1treet, Suite 1100 Sacramento, CA 95814 Facsimile: (916) 448-1709 Page 6 Initials If to Defendant: S. Jeffrey Johnson, Chief Executive Officer 7065 Confederate Park Road, Suite 102 Fort Worth, TX 76108 USA Rejection or other refusal to accept or inability to deliver because of a changed address of which no notice has been received shall also constitute service of notice.The Parties may change their respective addresses by sending written notice to the other Parties in accordance with the foregoing; however, no written notice of change of address shall be effective until the date of receipt thereof. 8.Further Assurances.The Parties shall take, or cause to be taken, all actions and shall do, or cause to be done, all things necessary, proper or advisable to consummate each of the agreements, promises, covenants, and obligations of such Party under this Agreement. 9.Third Party Beneficiaries.This agreement binds the Parties and respective successors or assigns.Any assignment of this Agreement, the New Obligations or the Loan Documents by Defendant shall not relieve Defendant of liability hereunder. This Agreement shall not confer any rights or remedies on any person or entity other than the Parties and their respective successors and permitted assigns. 10.No Modification or Waiver.Any future waiver, alteration, amendment or modification of any of the provisions of this Agreement shall not be valid or enforceable unless agreed to in writing and signed by all Parties (in their respective sole and absolute discretion), it being expressly agreed that this Agreement cannot be modified orally, by course of dealing or by implied agreement.Moreover, any delay by any Party in enforcing its rights after an event of default hereunder shall not be a release or waiver of the event of default and shall not be relied upon as a release or waiver of the default. [SIGNATURE PAGE FOLLOWS] Page 7 Initials IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their duly authorized representatives. Mediapark A.G.
